DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10292508 B1 to Kim in view of US 20170258154 A1 to Peyser.
	Re Claim 1, Kim teaches:
	A travel pillow (at least [Abstract] “multi-function pillow”) comprising: 
a cover comprising a back section (at least Fig. 1 and [Col. 2 lines 65-67] “an envelope 100”.) and two arm sections (at least Fig. 5) each comprising a filler material (at least Fig. 1 element 300); 
the back section comprising a pouch comprising a blanket attachable to the cover and configured to fit in the pouch (at least Fig. 6 and [Col. 2 lines 65-67] “a blanket 400”); 
the arm sections each range in length from about 8 inches to about 15 inches (at least [Col. 3 lines 35-45] “the pillow of the present invention is preferably formed about 50 centimeters in length”. It is noted that 50cm is approximately 20 inches, and when divided by half, each arm is approximately 10 inches) and are approximately the same length (at least Figs. 1-5); the back section ranges in length from about 6 inches to about 12 inches (at least Fig. 6. The arms are also the back section.); the arm sections and back section have a thickness ranging from 3 inches to 12 inches (at least Fig. 1, the thickness is one-third the length). 
Kim does not explicitly teach:
the blanket comprises a semispherical, hemispherical, and/or oval opening sufficient for accommodating a user's head.
However, Peyser teaches:
the blanket comprises a semispherical, hemispherical, and/or oval opening sufficient for accommodating a user's head (at least Fig. 7 element 108).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the travel pillow with blanket taught by Kim with the opening taught by Peyser because both are directed towards the same field of endeavor of travel pillows and doing so involves the use of a known technique (providing an opening taught by Peyser) with a known device (travel pillow blanket taught by Kim) with predictable results. A person having ordinary skill would have been motivated to do so because “pouch 202 is first lifted over collar 108 as depicted in FIG. 6 to make conversion of convertible jacket 100 simpler” (Peyser [0026]).
	Re Claim 2, the combination of Kim and Peyser teaches:	
	The travel pillow of claim 1 (detailed with respect to claim 1). 
Kim further teaches:
wherein the filler material comprises memory foam, acrylic, polyester, polyester beads, polyester puffballs, polystyrene, and/or feathers (at least [Col. 3 lines 30-35] “The tube retainer 300 is preferably formed of a synthetic fiber selected from rayon, nylon, polyester, acrylic and spandex”.).
Re Claim 4, the combination of Kim and Peyser teaches:	
The travel pillow of claim 1 (detailed with respect to claim 1). 
Kim further teaches:
wherein the pouch further includes a closure mechanism (at least Fig. 1 element 130).
Re Claim 5, the combination of Kim and Peyser teaches:	
The travel pillow of claim 4 (detailed with respect to claim 4). 
Kim further teaches:
wherein the closure mechanism includes a zipper, buttons, snaps, or Velcro (at least Fig. 1 element 130).
Re Claim 6, the combination of Kim and Peyser teaches:
The travel pillow of claim 1 (detailed with respect to claim 1). 
Kim further teaches:
wherein the blanket is attachable to the cover with a zipper, buttons, snaps, or Velcro (at least Fig. 6 and [Col. 3 lines 60-65] “The blanket 400 is detachably attached to the second lining 122 of the envelope by either snap buttons 134 or hook-and-loop fasteners 136”.).
Re Claim 7, the combination of Kim and Peyser teaches:
The travel pillow of claim 1 (detailed with respect to claim 1). 
Kim further teaches:
wherein the cover comprises polyester, nylon, flannel, wool, cotton, fleece, microfleece, acrylic, vellux, and blends thereof (at least [Col. 3 lines 10-15] “cotton, artificial fabric or flexible plastic”.).
Re Claim 8, the combination of Kim and Peyser teaches:
The travel pillow of claim 1 (detailed with respect to claim 1). 
Kim further teaches:
wherein the blanket comprises polyester, nylon, flannel, wool, cotton, fleece, microfleece, acrylic, vellux, and blends thereof (at least [Col. 3 lines 40-45] “The blanket 400 may be made of one selected from cotton, wool, fleece, acrylic and polyester”.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Peyser and further in view of US 20170086606 A1 to Kassab.
Re Claim 3, the combination of Kim and Peyser teaches:	
The travel pillow of claim 1 (detailed with respect to claim 1). 
The combination of Kim and Peyser does not explicitly teach:	
wherein the filler material comprises memory foam.
However, Kassab teaches:
wherein the filler material comprises memory foam (at least [0027] “memory foam contoured cushion”.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the travel pillow with blanket taught by the combination of Kim and Peyser with the memory foam taught by Kassab because both are directed towards the same field of endeavor of travel pillows and doing so involves the use of a known technique (providing memory foam taught by Kassab) with a known device (travel pillow blanket taught by the combination of Kim and Peyser) with predictable results. A person having ordinary skill would have been motivated to do so because “the pillow may also include a cushion constructed of a foam type material, such exhibiting a plurality of form supporting locations adapted for engaging the user's upper back, neck and adjoining head, such as in order to provide support to the user's upper cervical vertebrae when leaning backwards against an elevated support surface, the cushion conforming to the shape of the user's neck” (Kassab [0023]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Peyser and further in view of US 20070253591 A1 to Popilek.
Re Claim 9, the combination of Kim and Peyser teaches:
	The travel pillow of claim 1 (detailed with respect to claim 1). 
The combination of Kim and Peyser does not explicitly teach:	
further comprising a reading light.
However, Popilek teaches:
further comprising a reading light (at least [0029] “an LED light”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the travel pillow with blanket taught by the combination of Kim and Peyser with the light taught by Popilek because both are directed towards the same field of endeavor of travel pillows and doing so involves the use of a known technique (providing a light taught by Popilek) with a known device (travel pillow blanket taught by the combination of Kim and Peyser) with predictable results. A person having ordinary skill would have been motivated to do so because “a downward pressure force (see arrow 122) can act upon the switch 120 (or other suitable actuating arrangement) in order to contact an underside located battery (typically of a lithium type as shown at 124). This further occurs upon a selected gap 126 being closed as a result of the switch 120 closing the circuit with the battery 124 and to illuminate the LED 118. It is again understood that the LED can be employed cooperatively with or in substitution of the sound or vibration generating components” (Popilek [0051]).
Re Claim 10, the combination of Kim and Peyser teaches:
The travel pillow of claim 1 (detailed with respect to claim 1). 
The combination of Kim and Peyser does not explicitly teach:	
further comprising a USB port.
However, Popilek teaches:
further comprising a USB port (at least [0020] “a USB style plug”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the travel pillow with blanket taught by the combination of Kim and Peyser with the USB taught by Popilek because both are directed towards the same field of endeavor of travel pillows and doing so involves the use of a known technique (providing a USB taught by Popilek) with a known device (travel pillow blanket taught by the combination of Kim and Peyser) with predictable results. A person having ordinary skill would have been motivated to do so because it is “capable of being substituted for the input jack” (Popilek [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673